PEB CURIAM.
Appellant presented to the probate court for allowance, a claim against the estate of deceased, based on a promissory note of $1,000, decedent being the maker and appellant the payee thereof. From an order disallowing the claim, an appeal was taken to the district court, where there was a trial by jury. The defense was that there was no eonsideraiton for the note. At the close of the evidence, the court, on appellant’s motion, directed a verdict in his favor. Thereafter respondent moved for a new trial, on the ground that the court erred in directing the verdict and that the same was not justified by the evidence and was contrary to law. The case is here on appeal from an order granting the motion.
The sole question presented is whether respondent produced sufficient evidence to require the submission to the jury of the issue of want of consideration. A careful examination of the record has led us to the conclusion that he did and that the court was right in granting the motion for a new trial. In view of the fact that the case is to be tried again, we refrain from commenting on the evidence.
Order affirmed.